On September, 4, 1913, defendant in error recovered a judgment in the county court of Tulsa county against plaintiff in error in the sum of $140, with interest and costs. Plaintiff in error perfected his appeal from said judgment to this court, and on the 27th day of October, 1913, supersedeas bond in the sum of $300, signed by Thomas J. Walsh and A. Campbell as sureties, was filed in said county court and duly approved. On March 7, 1916, the judgment of the trial court was, in all things affirmed by this court. Defendant in error now asks for judgment against said sureties, which is allowed.
Judgment is therefore entered in this court against the said Thomas J. Walsh and A. Campbell, sureties on said supersedeas bond, in the sum of $140, with interest thereon at the rate of 10 per cent. per annum (being the rate said judgment bears) from the 4th day of September, 1913, and for costs, for which execution may issue.
By the Court: It is so ordered.